     Case 1:19-cr-00307 Document 77 Filed 05/20/20 Page 1 of 3 PageID #: 245



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                         CRIMINAL NO. 1:19-00307

JAMES WALKER, et al.


                       MEMORANDUM OPINION AND ORDER

       Trial of this action is currently scheduled for May 27 2020.

However, on March 13, 2020, the President of the United States

declared a national emergency under the National Emergencies Act,

50 U.S.C. § 1601 et seq., in light of the COVID-19 pandemic.                   The

impact of the pandemic is well-documented and, in order to lessen

the spread of the disease, a number of measures have been

instituted in this court, including the delay of criminal

matters.     See General Order and General Order # 3 entered in In

Re: Court Operations Under the Exigent Circumstances Created by

the COVID-19 Pandemic, No. 2:20-mc-00052 (S.D.W. Va. March 13,

2020 and March 23, 2020) (Johnston, C.J.).            On April 14, 2020,

the earlier delay of in-person criminal proceedings was extended

through May 31, 2020.        See General Order # 5 entered in In Re:

Court Operations Under the Exigent Circumstances Created by the

COVID-19 Pandemic, No. 2:20-mc-00052 (S.D.W. Va. April 14, 2020)

(Johnston, C.J.) (ordering all civil and criminal petit jury

selections and trials scheduled to commence from the date of the

order through May 31, 2020 continued until further order of the
   Case 1:19-cr-00307 Document 77 Filed 05/20/20 Page 2 of 3 PageID #: 246



court and that the time period of continuances implemented by the

order be excluded under the Speedy Trial Act).

     In ordering the continuance of defendants' trial, the court

finds that, due to the current danger to the public health caused

by COVID-19, the ends of justice served by ordering the

continuance outweigh the best interest of the defendants and the

public in a speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A).

In so finding, the court considered the factors outlined in 18

U.S.C. § 3161(h)(7)(B) and finds that a failure to order this

continuance “would be likely to make a continuation of such

proceeding impossible, or result in a miscarriage of justice.”

Id. § 3161(h)(7)(B)(i).

         Accordingly, the court hereby ORDERS as follows:

     1.     Trial of this action is continued until June 9, 2020,

             at 9:30 a.m., in Bluefield.      Jury instructions and

             proposed voir dire are to be filed by June 2, 2020.

     2.     Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from

             this Order until the trial is excludable for purposes

             of the Speedy Trial Act.1


     1
       The court notes that, for purposes of determining
compliance with the Speedy Trial Act, “in cases involving
multiple defendants only one speedy trial clock, beginning on the
date of the commencement of the speedy trial clock of the most
recently added defendant, need be calculated under 18 U.S.C.
§ 3161(h)(7).” United States v. Piteo, 726 F.2d 50, 52 (2d Cir.
1983); see also United States v. Walker, Nos. 95-5914, 96-4247,
96-4110, 1997 WL 358770, *3 (4th Cir. June 30, 1997) (quoting
Piteo).

                                     2
   Case 1:19-cr-00307 Document 77 Filed 05/20/20 Page 3 of 3 PageID #: 247



     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

           IT IS SO ORDERED this 20th day of May, 2020.

                                   ENTER:



                                  David A. Faber
                                  Senior United States District Judge




                                     3
